

 
 

Exhibit 10.8
AGREEMENT BY AND BETWEEN
The Savannah Bank National Association
Savannah, Georgia
and
The Comptroller of the Currency


The Savannah Bank National Association, Savannah, Georgia (“Bank”) and the
Comptroller of the Currency of the United States of America (“Comptroller”) wish
to protect the interests of the depositors, other customers, and shareholders of
the Bank, and, toward that end, wish the Bank to operate safely and soundly and
in accordance with all applicable laws, rules and regulations.
The Comptroller has found unsafe and unsound banking practices including
practices related to the Bank’s asset quality, credit risk, strategic planning,
capital planning, and liquidity risk management.
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
 
ARTICLE I
 
JURISDICTION
 
(1)    This Agreement shall be construed to be a “written agreement entered into
with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
 
(2)    This Agreement shall be construed to be a “written agreement between such
depository institution and such agency” within the meaning of 12 U.S.C.
§ 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
 
 
 
 

--------------------------------------------------------------------------------

 
(3)    This Agreement shall be construed to be a “formal written agreement”
within the meaning of 12 C.F.R. § 5.51(c)(6)(ii).  See 12 U.S.C. § 1831i.
 
(4)    This Agreement shall be construed to be a “written agreement” within the
meaning of 12 U.S.C. § 1818(u)(1)(A).
 
(5)         All reports or plans which the Bank or Board has agreed to submit to
the Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded
to the:
 
Assistant Deputy Comptroller
Jacksonville Field Office
8375 Dix Ellis Trail, Suite 403
Jacksonville, Florida 32256
 
ARTICLE II
 
COMPLIANCE COMMITTEE
 
(1)    Within fifteen (15) days of the date of this Agreement, the Board shall
appoint a Compliance Committee of at least four (4) directors, of which no more
than one (1) shall be an employee or controlling shareholder of the Bank or any
of its affiliates (as the term “affiliate” is defined in 12 U.S.C.
§ 371c(b)(1)), or a family member of any such person.  Upon appointment, the
names of the members of the Compliance Committee and, in the event of a change
of the membership, the name of any new member shall be submitted in writing to
the Assistant Deputy Comptroller.  The Compliance Committee shall be responsible
for monitoring and coordinating the Bank's adherence to the provisions of this
Agreement.
 
(2)   The Compliance Committee shall meet at least monthly.
 
(3)   Within forty-five (45) days of the date of this Agreement and quarterly
thereafter while this Agreement is in effect, the Compliance Committee shall
submit a written progress report to the Board setting forth in detail:
 
 
- 2 -
 

--------------------------------------------------------------------------------

 
(a)  
    a description of the action needed to achieve full compliance with each
Article of this Agreement;
 

(b)  
    actions taken to comply with each Article of this Agreement; and
 

(c)  
    the results and status of those actions.

 
(4)    The Board shall forward a copy of the Compliance Committee's report, with
any additional comments by the Board, to the Assistant Deputy Comptroller within
ten (10) days of the quarter end.
 
(5)    The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to this Article.
 
ARTICLE III
 
CRITICIZED ASSETS
 
(1)    The Bank shall take immediate and continuing action to protect its
interest in those assets criticized in the ROE, in any subsequent Report of
Examination, by internal or external loan review, or in any list provided to
management by the National Bank Examiners during any examination.
 
(2)    Within sixty (60) days from the effective date of the Agreement, the
Board shall adopt, implement, and thereafter ensure Bank adherence to a written
program that is effective in eliminating the basis of criticism of assets
criticized in the ROE, in any subsequent Report of Examination, or by any
internal or external loan review, or in any list provided to management by the
National Bank Examiners during any examination as "doubtful," "substandard," or
"special mention” (that have not been previously collected or charged
off).  This program shall require the Bank to include in its workout strategy
for each criticized asset, at a minimum:
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
(a)  
    an identification of the expected sources of repayment;
 

(b)  
 
 the appraised value of supporting collateral and the position of the Bank's
lien on such collateral where applicable;
 

(c)  
 
an analysis of current and satisfactory credit information, including cash flow
analysis where loans or securities are to be repaid from operations; and
 

(d)  
    the proposed action to eliminate the basis of criticism and the time frame
for its accomplishment.
 

(3)    Upon adoption, a copy of the program shall be forwarded to the Assistant
Deputy Comptroller within ten (10) days.  Any subsequent modifications or
additions to the program shall be forwarded to the Assistant Deputy Comptroller
with ten (10) days of the modification or addition.
 
(4)    While this Agreement remains in effect, the Board, or a designated
committee, shall review on a quarterly basis the status of each criticized asset
or criticized portion thereof that equals or exceeds seven hundred and fifty
thousand dollars ($750,000.00).  Status updates for each criticized asset (or
portion thereof) that equals or exceeds seven hundred and fifty thousand dollars
($750,000.00) shall be forwarded to the Assistant Deputy Comptroller on a
quarterly basis.  The status updates shall follow a format similar to Appendix
A, attached hereto.
 
(5)    While this Agreement remains in effect, on a quarterly basis, the Board,
or a designated committee, shall conduct a written review of the criticized
asset program developed pursuant to this Article to determine:
 
(a)  
    management's adherence to the program adopted pursuant to this Article;
 

(b)  
    the status and effectiveness of the written program; and
 

(c)  
    the need to revise the program or take alternative action.
 

- 4 -
 
 

--------------------------------------------------------------------------------

 
(6)    A copy of each written review of the criticized asset program shall be
forwarded to the Assistant Deputy Comptroller within ten (10) days of the
quarter end.
 
(7)   While this Agreement remains in effect, the Bank may extend credit,
directly or indirectly, including renewals, extensions or capitalization of
accrued interest, to a borrower whose loans or other extensions of credit are
criticized in the ROE, in any subsequent Report of Examination, in any internal
or external loan review, or in any list provided to management by the National
Bank Examiners during any examination and whose aggregate loans or other
extensions exceed seven hundred and fifty thousand dollars ($750,000.00) only if
each of the following conditions is met:
 
(a)  
 
the Board or designated committee finds that the extension of additional credit
is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank; and
 

(b)  
 
a comparison to the written program adopted pursuant to this Article shows that
the Board's formal plan to collect or strengthen the criticized asset will not
be compromised.
 

(8)   A copy of the approval of the Board or of the designated committee shall
be maintained in the file of the affected borrower.
 
(9)   The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to this Article.
 
- 5 -
 

--------------------------------------------------------------------------------

 


ARTICLE IV
 
CREDIT RISK
 
(1)    Within sixty (60) days of the effective date of this Agreement, the Board
shall develop, implement, and while this Agreement is in effect ensure Bank
adherence to a written program to reduce the high level of credit risk in the
Bank.  The program shall include, but not be limited to:
 
(a)  
 
 Development of specific goals for the reduction of classified and criticized
assets and a timeframe for meeting those goals; and
 

(b)  
 
Development of specific goals for reduction of concentrations of credit in
excess of guidance levels for commercial real estate as established in OCC
Bulletin 2006-46.
 

 
(2)
Upon adoption, the Board shall submit a copy of the program to the Assistant

Deputy Comptroller.
 
(3)           At least quarterly, the Board shall prepare a written assessment
of the bank’s credit risk, which shall evaluate the Bank’s progress under the
aforementioned program.  The Board shall submit a copy of this assessment to the
Assistant Deputy Comptroller.
 
(4)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
 
ARTICLE V
 
STRATEGIC PLAN
 
(1)   Within ninety (90) days from the effective date of this Agreement, the
Board shall adopt, implement, and while this Agreement is in effect ensure Bank
adherence to a written strategic plan for the Bank, which shall cover at least a
three-year period.  The strategic plan shall establish objectives for the Bank's
overall risk profile, earnings performance, growth expectations, balance sheet
mix, off-balance sheet activities, liability structure, capital adequacy,
reduction in the volume of nonperforming assets, product line development and
market segments that the Bank intends to promote or develop, together with
strategies to achieve those objectives and, at a minimum, include:
 
 
- 6 -
 

































 


 
 

--------------------------------------------------------------------------------

 

 
 

 (a)  a mission statement that forms the frameword for the establishment of
strategic goals and objectives;      (b)  an assessment of the Bank's present
and future operating environment;      (c)  the development of strategic goals
and objectives to be accomplished over the short and long term;      (d)  an
indemnification of the Bank's present and future product lines (assets and
liabilities) that will be utilized to accomplishthe strategic goals and
objectives established in (1)(c) of this Article;      (e)  an evaluation of the
Bank's internal operations, staffing requirements, board and management
information sysytems and policies and procedures for their adequacy and
contribution to the accomplishment of the goals and objectives developed under
(1)(c) of this Article;      (f)  a management employment and succession program
to promote the retention and continuity of capable management;      (g)  product
line development and market segments that the Bank intends to promote or
develop;    

 

- 7 - 
 

--------------------------------------------------------------------------------

 

 
 

 (h)  an action plan to improve Bank earnings and accomplish identified
strategic goals and objectives, including individual responsibilities,
accountability and specific time frames, which shall include:      
                 (i)      identification of the major areas in and means by
which the Board will seek to improve the Bank's operating performance:      
 (ii)      realistic and comprehensive budgets, including projected balance
sheets and year-end income statements;        (iii)      a budget review process
to monitor both the Bank's income and expenses, and to compare actual figures
with budgetary projections;  and        (iv)      a description of the operating
assumptions that form the basis for major projected income and expense
components.      (i)  a financial forecast to include projections for major
balance sheet and income statement accounts and desired financial ratios over
the period covered by the strategic plan;      (j) control systems to mitigate
risks associated with planned new products, growth, or any proposed changes in
the Bank’s operating environment;      (k) specific plans to establish
responsibilities and accountability for the strategic planning process, new
products, growth goals, or proposed changes in the Bank’s operating environment;
and      (l)  systems to monitor the Bank’s progress in meeting the plan’s goals
and objectives.

 
 
 





















- 8 - 
 

--------------------------------------------------------------------------------

 

 
 
(2)    Upon adoption, a copy of the plan shall be forwarded to the Assistant
Deputy Comptroller for review and prior written determination of no supervisory
objection.  Upon receiving a determination of no supervisory objection from the
Assistant Deputy Comptroller, the Bank shall implement and adhere to the
strategic plan.
 
(3)    The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the plan developed
pursuant to this Article.
 
ARTICLE VI
 
CAPITAL PLANNING
 
(1)           Within ninety (90) days from the effective date of this Agreement,
the Board shall develop, implement, and thereafter ensure adherence to a three
year capital program.  The program shall include:
 
 
 

 (a) specific plans for the maintenance of capital commensurate with the Bank’s
risk profile;      (b)  projections for growth and capital requirements based
upon a detailed analysis of the Bank's assets, liabilities, earnings, fixed
assets, and off-balance sheet activities;      (c)  projections of the sources
and timing of additional capital to meet the Bank's current and future needs;  
   (d) the primary source(s) from which the Bank will strengthen its capital
structure to meet the Bank's needs;      (e)  contingency plans that identify
alternative methods should the primary source(s) under (d) above not be
available; and    

 
 



















 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
 

 (f)    a dividend policy that permits the declaration of a dividend only:      
 (i)   when the Bank is in compliance with its approved capital program;      
 (ii)   when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and      
 (iii)   with the prior written determination of no supervisory objection by the
Assistant Deputy Comptroller.  Upon receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Bank shall implement and
adhere to the dividend policy.

 
(2)           Upon completion, the Bank's capital plan shall be submitted to the
Assistant Deputy Comptroller for prior determination of no supervisory
objection.  Upon receiving a determination of no supervisory objection from the
Assistant Deputy Comptroller, the Bank shall implement and adhere to the capital
plan.  The Board shall review and update the Bank's capital plan as
necessary.  Copies of the reviews and updates shall be submitted to the
Assistant Deputy Comptroller.
 
(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to this Article.
 
ARTICLE VII
 
BROKERED DEPOSITS
 
(1)           The Bank may accept, renew, or rollover Brokered Deposits (as
defined by 12 C.F.R. § 337.6(a)(2)) for deposit at the Bank only after obtaining
a prior written determination of no supervisory objection from the Assistant
Deputy Comptroller.  This written determination is not required for Deutsche
Bank Money Market Accounts as long as they do not exceed thirty-five million
($35 million).
 
- 10 -
 

--------------------------------------------------------------------------------

 
 
(2)           The limitation of paragraph (1) shall include the acquisition of
Brokered Deposits through any transfer, purchase, or sale of assets, including
Federal funds transactions.
 
(3)           If the Bank seeks to acquire Brokered Deposits, the Board shall
apply to the Assistant Deputy Comptroller for written permission.  Such
application shall contain, at a minimum, the following:

 (a)  the dollar volume, maturities, and cost of the Brokered Deposits to be
acquired;      (b)  the proposed use of the Brokered Deposits, i.e., short-term
liquidity or restructuring of liabilities to reduce cost;      (c)  alternative
funding sources available to the Bank; and      (d) the reasons why the Bank
believes that the acceptance of the Brokered Deposits does not constitute an
unsafe and unsound practice in its particular circumstances.    

     (4)           The Assistant Deputy Comptroller may require the submission
of such additional information as necessary to make an informed decision.  Upon
consideration of the Bank's application, the Assistant Deputy Comptroller will
determine whether the proposed acquisition of Brokered Deposits may be
accomplished in a safe and sound manner and may condition the Bank's acquisition
as the Assistant Deputy Comptroller shall deem appropriate.
 
(5)           Nothing in this article shall relieve the Bank of any obligation
under 12 U.S.C. § 1831f, if applicable, to seek necessary approvals from the
Federal Deposit Insurance Corporation before accepting Brokered Deposits and to
comply with all the requirements of 12 U.S.C. § 1831f.
 
 
- 11 -
 

--------------------------------------------------------------------------------

 
 
(6)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to requirements of
this Article.
 
ARTICLE VIII
 
CONCLUSION
 
(1)           Although the Board has agreed to submit certain programs and
reports to the Assistant Deputy Comptroller for review or prior written
determination of no supervisory objection, the Board has the ultimate
responsibility for proper and sound management of the Bank.
 
(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him/her by the several laws of the United States of America to undertake any
action affecting the Bank, nothing in this Agreement shall in any way inhibit,
estop, bar, or otherwise prevent the Comptroller from so doing.
 
(3)           Any time limitations imposed by this Agreement shall begin to run
from the effective date of this Agreement.  Such time requirements may be
extended in writing by the Assistant Deputy Comptroller for good cause upon
written application by the Board.
 
(4)           The provisions of this Agreement shall be effective upon execution
by the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
 
(5)           In each instance in this Agreement in which the Board is required
to ensure adherence to, and undertake to perform certain obligations of the
Bank, it is intended to mean that the Board shall:
 
 
- 12 -
 

--------------------------------------------------------------------------------

 
(g)  
authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Agreement;
 

(h)  
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement;
 

(i)  
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and
 

(j)  
require corrective action be taken in a timely manner of any non-compliance with
such actions.

 
(4) This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United
States.  Notwithstanding the absence of mutuality of obligation, or of
consideration, or of a contract, the Comptroller may enforce any of the
commitments or obligations herein undertaken by the Bank under his supervisory
powers, including 12 U.S.C. § 1818(b)(1), and not as a matter of contract
law.  The Bank expressly acknowledges that neither the Bank nor the Comptroller
has any intention to enter into a contract.  The Bank also expressly
acknowledges that no officer or employee of the Office of the Comptroller of the
Currency has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.  The terms of this Agreement, including this paragraph, are
not subject to amendment or modification by any extraneous expression, prior
agreements or prior arrangements between the parties, whether oral or written.
 
 
- 13 -
 

--------------------------------------------------------------------------------

 
 
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set her hand on behalf of the Comptroller.


/s/ Debra A. Garland                                                 October 5,
2011
Debra A. Garland
Assistant Deputy Comptroller
Jacksonville Field Office
 
Date





IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.




 

 /s/ Francis A. Brown    October 5, 2011
Francis A. Brown
 
Date
       /s/ Russell W. Carpenter    October 5, 2011
Russell W. Carpenter
 
Date
       /s/ Steven G. Chick    October 5, 2011
Steven G. Chick
 
Date
      /s/ Clifford H. Dales    October 5, 2011
Clifford H. Dales
 
Date
       /s/ Robert H. Demere, Jr.    October 5, 2011
Robert H. Demere, Jr.
 
Date
      /s/ Berryman W. Edwards    October 5, 2011
Berryman W. Edwards
 
Date
       /s/ J. Wiley Ellis    October 5, 2011
J. Wiley Ellis
 
Date
       /s/ Joseph B. Fraser, III    October 5, 2011
Joseph B. Fraser, III
 
Date
       /s/ Holden T. Hayes    October 5, 2011
Holden T. Hayes
 
Date
      /s/ John C. Helmken, II    October 5, 2011
John C. Helmken, II
 
Date
       /s/ William E. Johnston    October 5, 2011
William E. Johnston
 
Date
       /s/ Aaron M. Levy    October 5, 2011
Aaron M. Levy
 
Date
       /s/ J. Curtis Lewis, III    October 5, 2011
J. Curtis Lewis, III
 
Date
       /s/ M. Lane Morrison    October 5, 2011
M. Lane Morrison
 
Date
       /s/ Jane Vaden Thacher    October 5, 2011
Jane Vaden Thacher
 
Date
       /s/ Holly S. Young    October 5, 2011
Holly S. Young
 
Date




- 14 -
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
The Savannah Bank National Association
Savannah, Georgia


CRITICIZED ASSET REPORT AS OF:
   
BORROWER(S):
 
 
ASSET BALANCE(S) AND OCC RATING (SM, SUBSTANDARD, DOUBTFUL OR LOSS):
 
$
CRITICISM
 
 
AMOUNT CHARGED OFF TO DATE
 
 
FUTURE POTENTIAL CHARGE-OFF
     
PRESENT STATUS (Fully explain any increase in outstanding balance; include past
due status, nonperforming, significant progress or deterioration, etc.):
 
 
 
 
FINANCIAL AND/OR COLLATERAL SUPPORT (include brief summary of most current
financial information, appraised value of collateral and/or estimated value and
date thereof, bank's lien position and amount of available equity, if any,
guarantor(s) info, etc.):
 
 
 
 
PROPOSED PLAN OF ACTION TO ELIMINATE ASSET CRITICISM(S) AND TIME FRAME FOR ITS
ACCOMPLISHMENT:
 
 
 
IDENTIFIED SOURCE OF REPAYMENT AND DEFINED REPAYMENT PROGRAM (repayment program
should coincide with source of repayment):
 
 
 
Use this form for reporting each criticized asset that exceeds seven hundred and
fifty thousand dollars ($750,000.00) and retain the original in the credit file
for review by the examiners.  Submit your reports (quarterly) until notified
otherwise, in writing, by the Assistant Deputy Comptroller.




-  15 -
 
 

--------------------------------------------------------------------------------

 
